Title: From Benjamin Franklin to Jane Mecom, [June 1748?]
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister,
Philadelphia, [June? 1748]
I received your letter, with one for Benny, and one for Mr. Parker, and also two of Benny’s letters of complaint, which, as you observe, do not amount to much. I should have had a very bad opinion of him, if he had written to you those accusations of his master, which you mention; because, from long acquaintance with his master, who lived some years in my house, I know him to be a sober, pious, and conscientious man; so that Newport, to whom you seem to have given too much credit, must have wronged Mr. Parker very much in his accounts, and have wronged Benny too, if he says Benny told him such things, for I am confident he never did.

As to the bad attendance afforded him in the smallpox, I believe, if the negro woman did not do her duty, her master or mistress would, if they had known it, have had that matter mended. But Mrs. Parker was herself, if I am not mistaken, sick at that time, and her child also. And though he gives the woman a bad character in general, all he charges her with in particular, is, that she never brought him what he called for directly, and sometimes not at all. He had the distemper favorably, and yet I suppose was bad enough to be, like other sick people, a little impatient, and perhaps might think a short time long, and sometimes call for things not proper for one in his condition.
As to clothes, I am frequently at New York, and I never saw him unprovided with what was good, decent, and sufficient. I was there no longer ago than March last, and he was then well clothed, and made no complaint to me of any kind. I heard both his master and mistress call upon him on Sunday morning to get ready to go to meeting, and tell him of his frequently delaying and shuffling till it was too late, and he made not the least objection about clothes. I did not think it any thing extraordinary, that he should be sometimes willing to evade going to meeting, for I believe it is the case with all boys, or almost all. I have brought up four or five myself, and have frequently observed, that if their shoes were bad, they would say nothing of a new pair till Sunday morning, just as the bell rung, when, if you asked them why they did not get ready, the answer was prepared, “I have no shoes,” and so of other things, hats and the like; or if they knew of any thing that wanted mending, it was a secret till Sunday morning, and sometimes I believe they would rather tear a little, than be without the excuse.
As to going on petty errands, no boys love it, but all must do it. As soon as they become fit for better business, they naturally get rid of that, for the master’s interest comes in to their relief. I make no doubt but Mr. Parker will take another apprentice, as soon as he can meet with a likely one. In the mean time I should be glad if Benny would exercise a little patience. There is a negro woman that does a great many of those errands.
I do not think his going on board the privateer arose from any difference between him and his master, or any ill usage he had received. When boys see prizes brought in, and quantities of money shared among the men, and their gay living, it fills their heads with notions, that half distract them, and put them quite out of conceit with trades, and the dull ways of getting money by working. This I suppose was Ben’s case, the Catherine being just before arrived with three rich prizes; and that the glory of having taken a privateer of the enemy, for which both officers and men were highly extolled, treated, presented, &c. worked strongly upon his imagination, you will see, by his answer to my letter, is not unlikely. I send it to you enclosed. I wrote him largely on the occasion; and though he might possibly, to excuse that slip to others, complain of his place, you may see he says not a syllable of any such thing to me. My only son, before I permitted him to go to Albany, left my house unknown to us all, and got on board a privateer, from whence I fetched him. No one imagined it was hard usage at home, that made him do this. Every one, that knows me, thinks I am too indulgent a parent, as well as master.
I shall tire you, perhaps, with the length of this letter; but I am the more particular, in order, if possible, to satisfy your mind about your son’s situation. His master has, by a letter this post, desired me to write to him about his staying out of nights, sometimes all night, and refusing to give an account where he spends his time, or in what company. This I had not heard of before, though I perceive you have. I do not wonder at his correcting him for that. If he was my own son, I should think his master did not do his duty by him, if he omitted it, for to be sure it is the high road to destructtion. And I think the correction very light, and not likely to be very effectual, if the strokes left no marks.
His master says farther, as follows; “I think I can’t charge my conscience with being much short of my duty to him. I shall now desire you, if you have not done it already, to invite him to lay his complaints before you, that I may know how to remedy them.” Thus far the words of his letter, which giving me a fair opening to inquire into the affair, I shall accordingly do it, and I hope settle every thing to all your satisfactions. In the mean time, I have laid by your letters both to Mr. Parker and Benny, and shall not send them till I hear again from you, because I think your appearing to give ear to such groundless stories may give offence, and create a greater misunderstanding, and because I think what you write to Benny, about getting him discharged, may tend to unsettle his mind, and therefore improper at this time.
I have a very good opinion of Benny in the main, and have great hopes of his becoming a worthy man, his faults being only such as are commonly incident to boys of his years, and he has many good qualities, for which I love him. I never knew an apprentice contented with the clothes allowed him by his master, let them be what they would. Jemmy Franklin, when with me, was always dissatisfied and grumbling. When I was last in Boston, his aunt bid him go to a shop and please himself, which the gentleman did, and bought a suit of clothes on my account dearer by one half, than any I ever afforded myself, one suit excepted; which I don’t mention by way of complaint of Jemmy, for he and I are good friends, but only to show you the nature of boys.
The letters to Mr. Vanhorne were sent by Mr. Whitfield, under my cover.
I am, with love to brother and all yours, and duty to mother, to whom I have not time now to write, your affectionate brother,
B. Franklin
